United States Court of Appeals
                                                                                 Fifth Circuit
                                                                              F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                                July 9, 2003
                              FOR THE FIFTH CIRCUIT
                                                                          Charles R. Fulbruge III
                                                                                  Clerk
                              __________________________

                                     No. 02-61129
                                  Summary Calendar
                              __________________________


AMADU BAH,
                                                                               Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                                             Respondent.

               ___________________________________________________

              Petition for Review from the Board of Immigration Appeals

               ___________________________________________________


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:

   Amadu Bah (“Bah”) seeks review of a final order issued by the Board of Immigration

Appeals (“Board”) dismissing his appeal of two adverse decisions of an Immigration

Judge (“IJ”). The IJ determined that Bah was ineligible for withholding of removal under

the Immigration and Nationality Act (“INA”), 8 U.S.C.A. §§ 1101-1537 (West 1999),

because he participated in the persecution of others based on their political opinion. See

8 U.S.C.A. § 1231(b)(3), INA § 241(b)(3). The IJ further determined that Bah failed to
produce objective evidence he would likely be subjected to torture if returned to Sierra

Leone and therefore was not entitled to a deferral of removal under the United Nations

Convention Against Torture and Other Forms of Cruel, Inhuman or Degrading Treatment

or Punishment (“CAT”), G.A. Res 39/46, Annex, 39 U.N. GAOR Supp. No. 51 at 197,

enacted by Foreign Affairs Reform and Restructuring Act of 1998, Pub. L. No. 105-277, Div.

G, § 2242(b), 112 Stat. 2681 (1998). We affirm the dismissal.

                             I. FACTS AND PROCEEDINGS

   In June 1995 the Revolutionary United Front (“RUF”), an insurgent group in Sierra

Leone, attacked Bah’s hometown of Koidu, captured Bah and his family, and marched

them roughly 10 miles to Motema, where the RUF incinerated his father, and raped and

killed his sister. After killing his father and sister, the RUF transported Bah to the town

of Bumpeh. In Bumpeh, he encountered a “friend” known as Saiu. Bah states that Saiu

gave him the option to join the RUF or die. Bah joined the RUF.

   Saiu trained Bah, showing him how, among other things, to use cocaine and to shoot

an AK-47 assault rifle. At one point, Saiu ordered Bah to shoot a female prisoner. Bah

obeyed. As part of his duties, Bah used a machete to chop off the hands, legs, and heads

of civilians.

   Bah twice tried to escape the RUF but was prevented either by government troops or

by Nigerian peacekeepers who identified him as a rebel and held him captive. During his

second captivity, soldiers poured palm oil on his back and placed him face down with his

back towards the sun in order to burn him. On both occasions, the RUF eventually overran


                                            2
the government positions, incidentally “liberating” Bah.

   Following a failed attack on Freetown, the capital of Sierra Leone, Bah escaped the RUF

a third and last time by seeking refuge in what appeared to be an abandoned house. Upon

entering, Bah encountered foreigners. Bah apparently stole money, clothing, an airplane

ticket, and a British passport from one of the foreigners and fled to Guinea. From Guinea,

Bah flew to Houston via England.

   Bah arrived in the United States in November 1997. He did not immediately apply for

relief or protection from removal because he feared he would be charged with crimes in

light of the heinous acts he committed as a member of the RUF. In 1999, Bah obtained

Temporary Protected Status, see 8 U.S.C. § 1254(a), INA § 244(a), but was eventually
                                            1
placed in removal proceedings by the INS. Only after being placed in proceedings did

Bah seek relief and protection from removal. Bah sought asylum, withholding of removal

under INA, withholding of removal under CAT, and deferral of removal under CAT.

   Following a hearing, the IJ found Bah removable as charged and denied his

applications for relief and protection from removal. In particular, the IJ held, inter alia,

that Bah was statutorily barred from meeting his burden of establishing his eligibility for

withholding of removal under either INA or CAT because he participated in the

persecution of others based on their political opinions; and that Bah failed to produce

“objective evidence that he would likely be subjected to torture if returned [to Sierra

       1
       On March 1, 2003, the INS ceased to exist as an independent agency within the
Department of Justice and its functions were transferred to the newly formed
Department of Homeland Security.

                                             3
Leone]”, thereby failing to qualify for CAT protection. The IJ ordered Bah removed.

   On appeal, the Board concluded that Bah’s mutilation and killing of civilians “was on

account of a protected ground [e.g., political opinion] because its objective was to

overcome any inclination that non-combatants may have had to support the government”;

and that Bah failed to meet his burden of establishing entitlement to either withholding

or deferral of removal under CAT as he failed to show that the government of Sierra Leone

would inflict, instigate, consent to, or acquiesce in his torture. The Board dismissed the

appeal.

                                II. STANDARD OF REVIEW

   The statute governing this Court’s standard of review for orders of removal states:

“administrative findings of fact are conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary . . . .” 8 U.S.C.A. § 1252(b)(4), INA § 242(b)(4).

“[Board] conclusions of law are reviewed de novo (although with the usual deference to

the Board’s interpretation of ambiguous provisions on the Act in accordance with Chevron

U.S.A. Inc. v. Natural Resources Defense Council, 467 U.S. 837 (1984)).” Ruiz-Romero v.

Reno, 205 F.3d 837, 838 (5th Cir. 2000) (internal citations omitted); see also Royas v. I.N.S.,

937 F.2d 186, 189-90 (5th Cir. 1991).

                                        III. DISCUSSION

   On appeal, Bah argues: (1) he is entitled to withholding of removal under INA because

his life or freedom would be threatened in Sierra Leone; and (2) he is entitled to deferral

of removal under CAT.


                                              4
                                                 A.

   The Attorney General “may not remove an alien to a country if the Attorney General

decides that the alien’s life or freedom would be threatened in that country because of the

alien’s race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C.A. § 1231(b)(3)(A), INA § 241(b)(3)(A). The alien bears the burden of

showing it is “more likely than not” that he would be persecuted. 8 C.F.R. § 208.16(b)

(2001). Bah claims he fears for his life, given his past membership in the RUF, and argues

he qualifies for withholding of removal under § 1231(b)(3)(A).

   Notwithstanding §1231(b)(3)(A), an alien may yet be removed if “the alien ordered,

incited, assisted, or otherwise participated in the persecution of an individual because of

the individual’s race, religion, nationality, membership in a particular social group, or

political opinion . . . .” 8 U.S.C.A. § 1231(b)(3)(B)(i), INA § 241(b)(3)(B)(i). Bah testified he

had been an active member of the RUF, he had murdered a female villager, and he had

chopped off the limbs and heads of noncombatants. He further testified that the RUF

engaged in such practices on civilians “in order to scare them so that they would not

support [the] government.” Based on these admissions, the government argues Bah is

ineligible for withholding of removal.

   Bah seeks to avoid the plain text of the statute by arguing that, given the fact of his

forced recruitment, he did not engage in political persecution because he did not share the

RUF’s intent of political persecution. We reject this contention. The syntax of the statute

suggests that the alien’s personal motivation is not relevant. The statute refers to aliens


                                               5
that “ordered, incited, assisted, or otherwise participated in the persecution of an

individual because of the individual’s . . . political opinion[.]” Id.; see also Maikovskis v.

I.N.S., 773 F.2d 435, 445 (2d. Cir. 1985) (parsing almost identical language in a Nazi

collaboration statute). Bah participated in persecution, and the persecution occurred

because of an individual’s political opinions.        Had Congress wanted to base the

withholding of removal on the alien’s intent, it could have enacted a statute that withheld

removal only of an “alien who, because of an individual’s political opinion, ordered,

incited, assisted, or otherwise participated in the persecution.” Cf. Maikovskis, 773 F.2d

at 445-46 (construing Congress’ placement of “because of” in nearly identical statute to

indicate that an alien’s personal intention was not paramount when considering whether

persecution was because of political opinion) . The Board correctly found Bah ineligible

for withholding of removal under the INA because Bah had assisted in the persecution of

persons on account of political opinion.

                                             B.

   An applicant for protection under CAT bears the burden of establishing “that it is more

likely than not that he or she would be tortured if removed to the proposed country of

removal.” 8 C.F.R. § 208.16(c)(2). The Board concluded Bah failed to meet his burden of

establishing that Sierra Leone’s government would inflict, instigate, consent to, or

acquiesce in his torture. See 8 C.F.R. § 208.18(a)(1).

   Bah presented photographs of decapitated and maimed RUF members and argued he

would suffer the same fate as those depicted in the photographs were he removed to Sierra


                                              6
Leone. Bah also presented a newspaper article detailing his own disappearance and

stating: “A social mobilisation [sic] group has at stake a handsome reward for anyone

giving information leading to his arrest.” For its part, the government produced the 2001

U.S. Department of State report on Sierra Leone. The report notes there is a disarmament,

demobilization, and reintegration agreement between the government and RUF and that

both sides have respected the terms of that agreement. The report states that 40,000 former

RUF combatants had disarmed by the end of the 2000. However, the report also states that

RUF members ordered the deaths of suspected RUF deserters on at least two occasions.

Considering the evidence presented, the record does not compel the finding that Bah met

his burden to show that it is more likely than not than he would be tortured in Sierra

Leone. 8 U.S.C.A. § 1252(b)(4), INA 242(b)(4).

                                    IV. CONCLUSION

   For the foregoing reasons, we AFFIRM the Board’s dismissal of Bah’s appeal.




                                            7